Title: TJ: re Court-Martial of Samuel Williamson, 12 February 1807
From: Jefferson, Thomas
To: 


                        
                            City of Washington12th. February 1807
                        
                        Orders.
                        At a General Court Martial of which Lieut. Colonel Jonathan Williams was President—Held at the City of
                            Washington on the 2d. February and continued by Several adjurnments until the 7th. instant—Lieutenant Saml. Williamson of
                            the 2d. Regiment of Infantry was tried, on the following Charges Viz.—
                        Charge 1st. For Unofficer like conduct in Rideing in a Hack in a
                            companionable manner from Baltimore to the Tavern at the Public Gate with two Non Commissioned Officers, Viz, Sergt.
                            Hughes & Sergt. Lewis, and for Remaining, in Said Tavern in Social & Companionable Conversation, and
                            Drinking with Said Sergts., from 5 untill 8 OClock in the evening of the 9th. Inst. contrary to the Rules of Military
                            Discipline—
                        Charge 2d. For Infamous, Scandalous & Unofficer like conduct in
                            Rideing from Baltimore to the aforesaid Tavern, in the afternoon of the 10th. Inst., with a common prostitute of the Town,
                            and the aforesaid Sergt. Lewis & Sergt. Overstreet, and for Remaining an Hour in Said Tavern in a companionable
                            manner with Said prostitute and Sergt. Lewis, & for returning to Town with those companions altho he had been
                            talked to by Lieut. Pinkney Respecting the improprety of his conduct the preceding evening, & positively forbid to
                            associate So familiarly with the Non-commissioned Officers—
                        Charge 3d. For UnGentlemanly & unofficer like conduct in Requesting
                            Sergt. Hughes the Orderly Sergt. not to Report him absent from the Garrison When he made his Report at Tattoo in the
                            evening of the 10th. Inst., and endeavouring thereby to get the Sergt. to make a false Report to the greate injury of the
                            Service—
                        Additional Charges
                        Charge 1st. For Seditious conduct in attempting to seduce Sergt. Lewis, and
                            others enlisted Soldiers, to desert Service of their Country—
                        Charge 2d For Ungentlemanly and Unofficer like conduct in creating a riot at
                            a Ball in Staunton Virginia, thereby diminishing the Honor, and respectability of the Army of the United States—
                        The Prisinor being arraigned—Plead not Guilty—And the court passed the following Sentence Viz—
                        The Court having maturely weighed and considered, what hath appeared before them in evidence during the
                            prosecution—as well as what the prisinor Lieut. Samuel Williamson, Urged in his defence, Are of opinion that he is guilty
                            of all the Charges prefered against him—except the first additional charge—Of which they Say he is not guilty—And do
                            Sentence him to be dismissed the Service of the United States, in conformity with the 83d. Article of the Rules and
                            Articles for the Government of the Armies of the United States—
                        The proceedings of the court Martial in the case of Lieut. Samuel Williamson, having been Submitted to the
                            President of the United States—He has been pleased to approve of the Same—And directs that the Said Samuel Williamson be
                            Struck from the rolls of the Army—Of which all Persons concerned will take due notice—
                        
                            (Signed) Thomas Jefferson
                            
                        
                        
                            City of Washington 13th. February 1807—The foregoing is a true Copy from the Original in the War Office—
                            The Court is Dissolved—
                        
                        
                            H Burbeck Colonel
                        
                    